EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen Smith on February 8. 2022.
The following amendments have been made:
Claim 20 (lines 15-18), --a second chamber disposed in fluid communication with the interior chamber, wherein [[a]] an air pressure within [[with]] the second chamber is higher than the interior pressure 
Claim 24, --The vacuum support of claim 20, wherein said first valve and said second valve are part of a 3 x 3 array 
Claim 26 (line 30), --with a [[the]] biasing force generated upon the respective first and second valves due to a--.
Claim 32 (lines 18-22), --
Claim 32 (line 33), -- with a 
Claim 32 (line 35), --[[the]] a
Claim 37, -- The slicing system of claim 32, wherein said first valve and said second valve are part of a 3 x 3 array 
Claim 45 (line 3), -- respective valve is translated along a [[its]] longitudinal axis to allow fluid communication--.
Claim 47 (line 2), -- with respect to the [[a]] longitudinal axis through the channel and the valve extending through the--.
Claim 49 (line 2), --the channel is symmetric with respect to the [[a]] longitudinal axis through the channel and the--.
Claim 50 (line 2), --respect to the [[a]] longitudinal axis therethrough, and the valve extending through the channel is--.
Claim 53 (line 3), --translated along a [[its]] longitudinal axis to allow fluid communication between the interior--.
Claim 55 (line 2), -- with respect to the [[a]] longitudinal axis through the channel and the valve extending through--.
Claim 57 (line 2), --channel is symmetric with respect to the [[a]] longitudinal axis through the channel and the--.

Claims 20, 22-26, 29, 32, 33, 37, 38, 42-59 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Schmalz et al. (DE19814262) teaches a vacuum support comprising a housing defining an interior chamber comprising an exterior with a first opening (which is a suction channel) and a second opening (which is a clamping channel). A first valve positioned within the opening is movable from a first closed position to a second open position. The valve is biased into the closed position due to 
Schmalz does not teach a second valve, a second chamber disposed in fluid communication with the interior chamber in which the pressure within the second chamber is higher than the interior pressure due to the vacuum source. Since Schmalz does not teach a second valve, the first and second valves are not biased due to the pressure differential between an air pressure that exists within the second chamber and the internal pressure. The valve disclosed by Schmalz does not extend from the opening and therefore is not withdrawn into the opening when the valve is opened.
	Ito (US 5177857) teaches a vacuum support having an interior chamber with a plurality of valves biased in a first closed position due to the pressure differential between the atmosphere and the interior chamber. When pressure of the interior chamber is reduced, the pressure differential between the atmosphere and the interior chamber becomes greater and the valve is pulled against the spring, which opens the valve. This also permits the workpiece to be suctioned to the vacuum source. Ito does not teach a second chamber that is in fluid communication with a first chamber. Since Ito does not teach a second chamber, the plurality of valves are not biased due to the pressure differential between an air pressure that exists within the second chamber and the internal pressure of the interior chamber. 
A combination of the prior art would have relied on hindsight reasoning. One having ordinary skill in the art would not have been prompted from the teachings of the prior art to modify the references to have a first and second chamber and a plurality of valves which are biased due to a pressure differential between the chambers.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S MATTHEWS whose telephone number is (571)270-5843. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER S MATTHEWS/
Primary Examiner, Art Unit 3724